Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about December 7, 1999, which, in an action for personal injuries sustained in a trip and fall over a step stool in an office corridor, denied defendant premises occupant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs submissions raise an issue of fact as to whether the corridor in which she fell was dangerously cluttered with cardboard file boxes and step stools left there by file clerks. In addition, the affidavit of plaintiffs co-worker that he complained about the condition of the corridor, including the step stools, to defendant’s personnel at least two or three times before plaintiffs accident, raises an issue of fact as to whether defendant had actual or, at least, constructive notice of the alleged danger (see, O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106). Defendant’s argument that the affidavit of this co*52worker may not be considered because his existence was not revealed until after the case was put on the trial calendar is unsupported by a showing of prejudice or of willful disobedience of disclosure obligations (see, Cruz v New York City Hous. Auth., 192 AD2d 322; compare, Vigio v New York Hosp., 264 AD2d 668), and we therefore reject the contention. Concur— Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.